Opinion issued May 30, 2002







In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00266-CV



BANK OF AMERICA AS SUCCESSOR INTEREST TO INTERFIRST BANK
NASSAU BAY, N.A., Appellant

V.

KLEIN INDEPENDENT SCHOOL DISTRICT, Appellee



On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2001-23527



O P I N I O N
	According to information provided by the trial court clerk, this is an appeal
from a judgment signed on December 18, 2001.  It appears that a motion for new trial
may have been filed on December 19, 2001.  Notice of appeal was filed on December
19, 2001.  This Court received the assignment of the appeal on March 11, 2002.  See
Tex. Gov't Code Ann. § 22.202(h) (Vernon 1988).  The record has not been filed
and is past due.  
	On April 25, 2002, the Court issued an order stating as follows:
It appears to this Court, based on the facts as represented by appellant,
that there is no final judgment for this Court to review because the trial
court has vacated the judgment and ordered a new trial while it retained
plenary jurisdiction of the case.  Unless within 15 days of the date of this
order, a party to this appeal requests and pays for, and the trial court
files within such 15-day period, a clerk's record demonstrating that there
is a final judgment and that a notice of appeal has been timely filed from
that judgment, the appeal will be dismissed for want of jurisdiction.

	No clerk's record has been filed, and appellant has not responded to this
Court's order of April 25, 2002.
	Accordingly, the appeal is dismissed for want of jurisdiction.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47